Case 3:19-cv-00930-GNS-RSE Document 31 Filed 05/26/20 Page 1 of 6 PageID #: 282




                             U.S. DISTRICT COURT
                    WESTERN DISTRICT OF KENTUCKY (Louisville)

 Charles L. Thomason,                            ‖
       Plaintiff,                                ‖
 v.                                              ‖      3:19-cv-0930-GNS
                                                 ‖
 Joseph K. Dreitler,                             ‖
 Paul W. Reidl, and                              ‖
 Jenifer deWolf (Paine),                         ‖
       Defendants.                               ‖


              MOTION TO SUPPLEMENT OPPOSITION OF PLAINTIFF TO
                   DEFENDANT REIDL’S MOTION TO DISMISS.
 Procedural Status.
        The plaintiff seeks leave to file supplemental response to the following motions

 papers that are pending presently in this matter.

        Defense motions:

        1.     Dkt. # 7 – Defendant Reidl Rule 12(b)(2) Motion to Dismiss

        2.     Dkt. # 13 - Defendant Reidl Motion to Dismiss.

        3.     Dkt. #22 – Defendant Reidl’s Reply on Motion to Dismiss

        Plaintiff’s motions:

        a.     Dkt. # 11 – Motion to Serve Defendants Limited Jurisdictional Discovery

        b.     Dkt. #18 – Plaintiff’s Opposition to Rule 12(b)(2) Motions
 Grounds for Motion to Supplement.
        In his Declaration, defendant Reidl presented the Court with his Declaration [Dkt.

 # 7-3]. The closing sentence of the Declaration does not conform textually to what is

 required by 28 U.S.C. §1746, but Reidl does state that he has “been advised of the

 penalties of perjury.”
Case 3:19-cv-00930-GNS-RSE Document 31 Filed 05/26/20 Page 2 of 6 PageID #: 283




        In paragraph 6, and elsewhere in his motions to dismiss, defendant Reidl

 unequivocally declares that “I do not have any clients in Kentucky” and that “I have

 never received any fees or money from persons or firms in Kentucky.”

        Plaintiff seeks leave to supplement its opposition to Reidl’s motions to dismiss to

 include in the record information showing that Reidl does represent clients in Kentucky.

 At Tab A hereto are printouts from the online data filed with the U. S. Patent &

 Trademark in pending trademark application no. 86336251 for Domino Brands LLC in

 Bardstown, KY.

        Unless the information publicly accessible on the U.S. Patent & Trademark Office

 website is wrong, then the unequivocal declaration of defendant Reidl that “I do not

 have any clients in Kentucky” is false. [See too, ¶ 69, Dkt. #1 Complaint].

        The declaration and related arguments of defendant Reidl that “I do not have any

 clients in Kentucky” and that “I have never received any fees or money from persons or

 firms in Kentucky” are statements material to the issue of personal jurisdiction raised in

 Reidl’s motions. Those statements were made purposefully by defendant Reidl and

 with knowledge of their materiality.

        Based on the foregoing, the plaintiff requests leave to file the supplemental

 information pertinent to defendant Reidl’s motions to dismiss, as well as, providing

 support for plaintiff’s motion seeking limited jurisdictional discovery.

                                            Respectfully submitted,


 Date: 26 MAY 2020                             ~ S ~ /Charles L. Thomason/
                                            Charles L. Thomason, plaintiff
                                            6608 Harrods View Circle
                                            Prospect, KY 40004
                                            (502) 349-7227
Case 3:19-cv-00930-GNS-RSE Document 31 Filed 05/26/20 Page 3 of 6 PageID #: 284




                                                                     TAB A
Case 3:19-cv-00930-GNS-RSE Document 31 Filed 05/26/20 Page 4 of 6 PageID #: 285
Case 3:19-cv-00930-GNS-RSE Document 31 Filed 05/26/20 Page 5 of 6 PageID #: 286
Case 3:19-cv-00930-GNS-RSE Document 31 Filed 05/26/20 Page 6 of 6 PageID #: 287




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing paper was filed with the Clerk of Court using

 the CM-ECF system of the Court, on May 26, 2020, which shall transmit an electronic copy to

 all counsel and parties who have appeared, and that a true and complete copy of the paper also

 were served to defendant deWolf via U.S. mail on May 27, 2020 to the address (below) provided

 on her motion papers:

                         Defendant Jenifer deWolf Paine
                         99 E. 4th St. #2D
                         New York, NY 10003

                                             By: s/Charles L. Thomason/
                                             Charles L. Thomason
